Citation Nr: 1452157	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scars of the left neck, arm and right chest.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for folliculitis/rash on the face, neck, groin and feet.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastritis.

5.  Entitlement to service connection for a gastrointestinal disorder, to include gastritis and gastroesophageal reflux disease (GERD).

6.  Entitlement to an increased (compensable) rating for service-connected hemorrhoids.
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (hereinafter Agency of Original Jurisdiction (AOJ)).

In addition to a paper claims folder, the record on appeal includes documents stored in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  A review of Virtual VA reflects the addition of VA treatment records in August 2014 which were not considered in the last AOJ adjudication of the claims in the August 2013 supplemental statement of the case (SSOC).

The Board decision below reopens the Veteran's service connection claim for a gastrointestinal disorder.  The remaining claims on appeal, to include adjudication of his service connection claim for a gastrointestinal disorder on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final AOJ rating decision dated October 1967 denied a claim of service connection for gastritis on the basis that the Veteran did not manifest a current gastrointestinal disorder.

2.  Evidence submitted since the October 1967 AOJ rating decision includes a current diagnosis of GERD which, when viewed in light of the Veteran's in-service treatment for gastric hyperacidity and acute gastritis, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1967 AOJ rating decision, which denied a claim of entitlement to service connection for gastritis, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the October 1967 AOJ denial is new and material, the criteria for reopening the claim for service connection for a gastrointestinal disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As addressed below, the Board reopens the Veteran's claim of service connection for a gastrointestinal disorder.  As a final decision is not reached, there is no need to discuss VCAA compliance. 

II.  Analysis

The Veteran seeks to establish his entitlement to service connection for a gastrointestinal disorder.  By rating action dated October 1967, the AOJ denied a claim of service connection for gastritis on the basis that the Veteran did not manifest a current gastrointestinal disorder.  By letter dated October 25, 1967, the Veteran was notified of this decision and his appellate rights.  However, he did not file a notice of disagreement, or submit new and material evidence requiring a readjudication of the claim, within one year of the October 1967 notice of denial.  As such, the October 1967 AOJ rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his current claim to reopen in May 2010.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evidence before the AOJ in October 1967 included the Veteran's STRs which reflected his complaint of epigastric pain and abdominal cramps on several occasions.  A July 1964 sigmoidoscopy revealed moderate hemorrhoids.  In April 1966, he was diagnosed with gastric hyperacidity with an upper gastrointestinal series (UGI) reported as negative.  In September 1966, he was treated for acute gastritis of unknown organism.  At a September 1967 VA examination, the Veteran reported taking Gelusil and Maalox when needed, and avoiding certain foods.  He denied present symptoms.  The examiner offered an assessment of mild gastritis not presently active.

Evidence of record since the final October 1967 AOJ rating decision includes recent treatment records reflecting a diagnosis of GERD treated with medications.  The Board finds that the current diagnosis of GERD cures the previous evidentiary deficit of no current disability and, when viewed in light of the Veteran's in-service treatment for gastric hyperacidity and acute gastritis, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a gastrointestinal disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication of the claim on the merits.

ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a gastrointestinal disorder is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that additional development is required prior to addressing the remaining claims on appeal.  A VA Form 10-2731 from the Jackson VA Medical Center, dated July 1967, reported that the Veteran was provided outpatient treatment for a skin rash and a stomach condition.  The first available VA clinic record associated with the claims folder is dated in June 2002 (associated with SSA records) which reflects that, at that time, the Veteran had presented for follow-up treatment.

A review of the record reveals that VA clinic records prior to 2002 are not associated with the claims folder.  The Board, therefore, must remand this claim to obtain VA clinical records known to exist.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered).

The Board further finds that, with respect to the gastrointestinal disability claim, the Veteran should be afforded VA examination to determine whether he manifests a current gastrointestinal disability which had its onset in service, or is related to events in service.  In this respect, the Veteran received in-service treatment for epigastric pain and abdominal distress variously diagnosed as hemorrhoids, gastric hyperacidity and acute gastritis.  There is report of him receiving VA outpatient treatment for a "stomach condition" in 1967, and he reported self-treating himself with Gleisoil and Maalox on his September 1967 VA examination.  Thus, there is sufficient evidence to trigger VA's duty to provide examination and opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The AOJ has recently associated VA clinic records in Virtual VA, which were not reviewed in the August 2013 SSOC, reflecting the Veteran's treatment for hemorrhoidal bleeding in August 2013.  He alleged weight loss due to his hemorrhoids in a January 2012 statement, which occurred after the last VA examination in June 2010.  Notably, he had a positive fecal occult blood test in February 2012.  On this evidence, the Board further finds that a contemporaneous examination to evaluate the Veteran's service-connected hemorrhoids is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Associate or electronically attach to the claims folder all available hardcopy and electronic VA treatment records since 1967.  See VA Form 10-2731 from the Jackson VA Medical Center dated July 1967 (reflecting report of outpatient treatment for a skin rash and stomach condition) and a VA treatment record dated June 2002 (reflecting follow-up VA treatment).

In seeking records reported to have existed in July 1967, the AOJ should be cognizant of the fact that, pursuant to VHA Records Control Schedule 10-1 at XLIII-3, VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years.

If records dating back to 1967 are not found, the AOJ should document for the record all attempts made to determine the custodian of the records.

2.  Schedule the Veteran for appropriate examination(s) to determine whether he manifests a current gastrointestinal disorder related to service, and to evaluate the current nature and severity of his hemorrhoid disorder.  The claims folder contents must be made available to the examiner for review.

Following review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) identify all current manifestations of hemorrhoids, to include whether the Veteran manifests secondary anemia and/or any weight loss attributable to his hemorrhoid disability;

	b) identify all current gastrointestinal disabilities, and

    c) provide opinion as to whether it is at least as likely as not that any current gastrointestinal disability, to include GERD, had its onset in service or is related to an event in service. 

In providing these opinions, the examiner must discuss the significance of the Veteran's in-service treatment for epigastric pain and abdominal distress, the in-service diagnoses of hemorrhoids, gastric hyperacidity and acute gastritis, the report of him receiving VA treatment for a "stomach condition" in 1967 (see VA Form 10-2731 dated July 1967) and the Veteran's lay report of symptoms and treatment on his initial September 1967 VA examination.

A rationale must be provided for the opinions offered and, if the requested opinions cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


